Per Curiam.
The action was to determine the right of the parties, under notices of lien, to money due under a contract made with the city. As-to most of the lienors there is a fundamental consideration which will dispose of the appeal as to them. It was found below that the notices of lien filed by them were valid. Volume 2, § 1825, c. 410, Laws 1882. That section requires that a notice shall state the amount of the claim, and from whom due;, whereas the notices now in view stated in legal effect that the amount claimed was due by Bogers, the contractor with the city, under a contract made by Bogers through his agent, one Fortunato. The referee found that this, was not in accordance with the facts, which were that Fortunato was not the agent of Bogers, and the contracts were made with Fortunato, who was a. subcontractor of Bogers. The notices were therefore not within the statute, and were not the foundations of liens. The judgment that was in favor of the plaintiff and the defendants Smith, Branden, and Curtis & Blaisdell should be reversed, and a new trial ordered, with a single bill of costs, to abide the-event. The notice of lien filed by defendants Bitch was objected to on the-ground that the contract made with defendant Bogers was in reality made-with a firm to which the defendants Bitch had succeeded; but the notice stated that it was made with the defendant. This matter was not open for litigation. The appellants in this answer “affirmatively allege that they entered into a. contract with said defendants Bitch to furnish stone, as alleged in this complaint.” The objection to the notice should not be sustained. The facts-connected with the claim of the Bitches cannot be examined, because it does not appear that all the evidence is in the case that was settled. The judgment as to the respondents Bitch should be affirmed, with costs. Ho ground-has been claimed for reversing the judgment in favor of Bogers. It is therefore affirmed, with costs. All concur.